DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 02/28/2022.  The applicant(s) amended claims 1, 9, and 15 and canceled claims 7-8.
 
Response to Arguments
Applicant's arguments with respect to claims 1, 9, and 15 have been considered but are moot in view of the new ground(s) of rejection because the arguments pertain to the newly amended limitations.

Claim Rejections - 35 USC § 103
Claims 1-3, 5-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10074371 B1) in view of Cheyer (US 20120245941 A1), further in view of Giorgi et al. (US 20190219976 A1).

Regarding claims 1, 9, and 15, Wang teaches:
“capturing a voice input via one or more microphones of a network microphone device (NMD)” (col. 11, lines 55-65; ‘An audio capture component, such as microphone(s) 112 of device 110, captures audio 11 corresponding to a spoken utterance.’);
“analyzing, via the NMD, at least a portion of the voice input to detect a wake word” (col. 11, lines 65-67 through col. 12, lines 1-9; ‘The device 110, using a wakeword detection component 220, then processes audio data corresponding to the input audio 11 to determine if a keyword (such as a wakeword) is detected in the audio data.’);
“based on the analyzed voice input, detecting the wake word” (col. 11, lines 65-67 through col. 12, lines 1-9; ‘The device 110, using a wakeword detection component 220, then processes audio data corresponding to the input audio 11 to determine if a keyword (such as a wakeword) is detected in the audio data.’);
“after detecting the wake word, transmitting data associated with the voice input to one or more remote computing devices associated with a voice assistant service (VAS)” (col. 13, lines 14-21; ‘Once the wakeword is detected, the local device 110 may "wake" and begin transmitting audio data 111 corresponding to input audio 11 to the server(s) 120a for speech processing (e.g., for purposes of executing a command in the speech).’); and
“receiving a response from the one or more remote computing devices, the response comprising a playback command based on the determined intent” (col. 18, lines 33-54; ‘For example, if the NLU output includes a command to play music, the command processor 290 selected may correspond to a music playing application, such as one located on the speech-controlled device 110 or in a music playing appliance, configured to execute a music playing command.’).
Wang does not expressly teach:
“in parallel with transmitting the data, obtaining verification information characterizing the voice input, wherein obtaining the verification information comprises deriving the verification information at the NMD while the one or more remote computing devices associated with the VAS processes the transmitted data to determine an intent”; and
“based on the verification information indicating that the voice input was spoken by an unverified user, functionally disabling the NMD from performing the playback command.”
Cheyer teaches:
“in parallel with transmitting the data, obtaining verification information characterizing the voice input, wherein obtaining the verification information comprises deriving the verification information at the NMD while the one or more remote computing devices associated with the VAS processes the transmitted data to determine an intent”  (par. 0023; ‘In some implementations, device 100, or remote voiceprint service 508, can include a voiceprint module that can learn the "signature" or "print" of a person's voice in a text-independent way.’; par. 0036; ‘In some implementations, a user can be authenticated based on the speech input while the speech input is processed to determine the command in the speech input. That is, the user can submit a single speech input to device 100 and that single speech input can be processed to both authenticate the user and to determine which command the user wants the device to execute.’). A single speech input may be used to authenticate a user and determine the command at the same time, which reads on “in parallel with transmitting the data…”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang’s device 110 by incorporating the voiceprint module of Cheyer in order to obtain authentication information at the device at the same time the audio data is remotely processed. This way, speech input can be processed to both authenticate the user and to determine which command the user wants the device to execute. (Cheyer: par. 0036)
Wang and Cheyer do not expressly teach:
“based on the verification information indicating that the voice input was spoken by an unverified user, functionally disabling the NMD from performing the playback command.”
In a similar field of endeavor (voice control), Giorgi teaches:
“based on the verification information indicating that the voice input was spoken by an unverified user, functionally disabling the NMD from performing the playback command” (par. 0042; ‘The system 421 can ignore commands from the user 424 who is an unauthorized user.’; par. 0043; ‘The system 441 can invalidate commands from the user 440 to obtain unauthorized access (e.g., accessing prohibited channels, ordering movies, etc). For example, if the user 440 controls remote 443 to change the television 442 to a prohibited channel, the system 441 can communicate with the television 442 (e.g., via communication component 114) to block the prohibited channel.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang’s (in view of Cheyer) user recognition function by incorporating Giorgi’s method of invalidating commands from unauthorized users in order to prevent children from having access to unauthorized services. (Giorgi: par. 0034) The combination would merely involve incorporating Giorgi’s service component 116 into Wang’s command processor.

Regarding claims 2 (dep. on claim 1), 10 (dep. on claim 9), and 16 (dep. on claim 15), the combination of Wang in view of Cheyer and Giorgi further teaches:
“wherein the playback command includes instructions to change one or more state variables from a first value to a second value” (Wang: col. 18, lines 33-54; ‘For example, if the NLU output includes a command to play music, the command processor 290 selected may correspond to a music playing application, such as one located on the speech-controlled device 110 or in a music playing appliance, configured to execute a music playing command.’ Playing music inherently changes the state of a playback device from inactive to active.), and
“wherein functionally disabling the NMD from performing the playback command comprises changing the one or more state variables from the first value to the second value and reverting the one or more state variables back to the first value such that the playback command is effectively ignored” (Giorgi: par. 0034; ‘For example, based on the user setting, the service component 116 can ignore commands from a child to order a movie, and it can deactivate a child's selection to order a movie.’).

Regarding claims 3 (dep. on claim 1), 11 (dep. on claim 9), and 17 (dep. on claim 15), the combination of Wang in view of Cheyer and Giorgi further teaches:
“wherein the playback command includes instructions to change one or more state variables from a first value to a second value, and wherein functionally disabling NMD from performing the playback command comprises ignoring the instructions by maintaining the state variables at the first value” (Giorgi: par. 0034; ‘For example, based on the user setting, the service component 116 can ignore commands from a child to order a movie, and it can deactivate a child's selection to order a movie.’; par. 0043; ‘The user 440 can command the system 441 to turn on the television, change the channel and change the volume. The system 441 can invalidate commands from the user 440 to obtain unauthorized access (e.g., accessing prohibited channels, ordering movies, etc).’).

Regarding claims 5 (dep. on claim 1), 13 (dep. on claim 9), and 19 (dep. on claim 15), the combination of Wang in view of Cheyer and Giorgi further teaches:
“comparing the verification information to a biometric profile of a verified user” (Wang: col. 19, lines 3-25; ‘Further, the user recognition data storage 304 may be part of user profile storage 802..’ ‘The user recognition component 302 may then use the training data 305 to compare against incoming audio data (represented by user recognition feature/vector data 308) to determine the identity of a user speaking an utterance.’).

Regarding claims 6 (dep. on claim 1), 14 (dep. on claim 9), and 20 (dep. on claim 15), the combination of Wang in view of Cheyer and Giorgi further teaches:
“wherein the playback command is request for a change in volume or a request for initiation of playback of a particular media content” (Wang: col. 18, lines 33-54; ‘For example, if the NLU output includes a command to play music, the command processor 290 selected may correspond to a music playing application, such as one located on the speech-controlled device 110 or in a music playing appliance, configured to execute a music playing command.’).

Regarding claim 7 (dep. on claim 1), the combination of Wang in view of Cheyer and Giorgi further teaches:
“wherein the one or more remote computing devices are one or more first remote computing devices, and wherein obtaining the verification information comprises sending the voice input to one or more second remote computing devices for analysis and receiving the verification information from the one or more second remote computing devices, the one or more second remote computing devices not being associated with the VAS” (Wang: col. 18, lines 55-67; ‘The user recognition component 302 of the server(s) 120a performs user recognition using various data including training data 305 corresponding to sample audio data corresponding to known users, user recognition feature/vector data 308, and secondary data 309.’).

Regarding claim 8 (dep. on claim 1), the combination of Wang in view of Cheyer and Giorgi further teaches:
“wherein obtaining the verification information comprises deriving the verification information at the NMD” (Wang: col. 9, lines 13-27; ‘For example, the first user may provide a username and password and/or additional verification in order to remotely authorize the first user to connect to the second device 110b.’).

Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cheyer and Giorgi as applied to claim 1 above, and further in view of Basson et al. (US 20170040002 A1).

Regarding claims 4 (dep. on claim 1), 12 (dep. on claim 9), and 18 (dep. on claim 15), the combination of Wang in view of Cheyer and Giorgi further teaches:
“wherein the playback command is a command to play back particular media content via the NMD” (col. 18, lines 33-54; ‘For example, if the NLU output includes a command to play music, the command processor 290 selected may correspond to a music playing application, such as one located on the speech-controlled device 110 or in a music playing appliance, configured to execute a music playing command.’).
However, Wang in view of Cheyer and Giorgi does not expressly teach:
“and wherein functionally disabling the NMD from performing the playback command comprises playing back the particular media content via the NMD at an inaudible volume.”
Basson teaches:
“and wherein functionally disabling the NMD from performing the playback command comprises playing back the particular media content via the NMD at an inaudible volume” (par. 0066; ‘In some embodiments, the audio level may be decreased based on the proximity of other users to the user device 102, e.g., the amount of reduction in audio volume increases the closer unauthorized individuals are to the user device 102.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of invalidating commands as taught by Cheyer and Giorgi by incorporating Basson’s audio level decrease in order to play back the particular media content via the NMD at an inaudible volume for unauthorized individuals. The combination would prevent unauthorized users from accessing confidential information. (Basson: par. 0020)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658